Case 2:18-cv-05787-WBV-MBN Document 50-7 Filed 08/26/19 Page 1 of 6




                                  Louisiana State Police
                                   Use of Force Report
Officers shall complete this form when the criteria established in the Use of Force
policy are met. Reporting officer shall provide thorough comments, attach a copy of
the arrest report, and forward all to the Training Academy Director. To record
additional comments, please refer to the Use of Force Supplement.
1. Date    06/18/2017 Troop: Troop N     Special Detail: U Yes • No
2. Time      2300
3.           600 Block of Burgundy St.
Location
4. Parish    Orleans
5.           Zachary V. Terrell                                                         I
Subject's
Name
6. Date of   11/29/1988
Birth
7. Height    5'11"
8. Wetght    150
9. Body      Average
Type
10. Race     Black or African American
11.          Non-Hispanic or Non-Latino
Ethnicity
12. Sex      Male
13.          2233 Mazant Street
Subject's    New Orleans, LA 70113
Address
14. Prior    6
Arrests
15.          Felony Arrest
Reason for
Vlo1ator
Contact
  16.        To Effect An Arrest
  Reason
  the Use of
  Force Was
'
  Necessary
  17. Was    Yes
  Subject
  Injured?
  18.        New Orleans EMS unit 3220
  Transporte
  d By
  19.        University Medical Center
  Destlnatlo
n
20.        Treated and Released
Admitted/T
reated and
Released



                                          Defendants0337



                                                                                Terrell015518
Case 2:18-cv-05787-WBV-MBN Document 50-7 Filed 08/26/19 Page 2 of 6




21.               Trooper Troy A. Pichon
Photos By
22.               Other Minor
Describe
Subject's
Injuries
23. #             1
Subjects
That
Resisted
24. #           2
    Officers
    Present
    25. Officer No
    Injured     If Yes:

 26. At the       Other
 Tlmeof           Other: Actively Resisting Arrest
 Arrest, the
 Subject
.Was
 27. LSP          Level 2 PASSIVE RESISTANT(Doesn't obey commands- may be verbal or non-verbal
 Levels of        resistance; dead weight)
1
 Resistance       Explain: Refused to obey verbal commands to remove his hands from his front waistband
'
                  area and show his hands while actively fleeing.
    28. Type
    of Weapon
    Used by                                                                                               '
    Violator
    29. When      Before Cuffing
    did
    Resistance
    Occur?
    30. LSP       Level 1 COOPERATIVE CONTROLS(lncludes officer presence, communication skills,
    Levels of     proper restraint applicant)
    Control:      Explain: Subject complied after being tased and was handcuffed.
    Reasonabl
    e Officer's
    Response
    31.           Handcuffs
  Restraint
  Method
  Used
  32. Baton
  Target
. Areas




                                                     Defendants0338



                                                                                                  Terrell015519
Case 2:18-cv-05787-WBV-MBN Document 50-7 Filed 08/26/19 Page 3 of 6




                                   Escalation Of lnauma By Yitai And VUinerabie Strfldng ArNa




               Lower Jaw 16)


                                                                                                  Blade 17)
                                                           Solar                                          I


                                                           P'exus 19)
                                                                                                  Spine
                                                                        Inside of
                                                                        Wrist (21)
                                                          Groin (11)

                                                                         Bade of
                                                                         lknl 1231




                                                          STRIKING
           0    1   0   4      0   7   0   10 0 13 0 16 0 19
           0    2   0   5      0   8   0   11   0   14 0 17 0 20
           •    3   0   6      0   9   0   12 0 15    0   18
33.
Chemical
Spray
Target
Area




                                                      Defendants0339



                                                                                                Terrell015520
Case 2:18-cv-05787-WBV-MBN Document 50-7 Filed 08/26/19 Page 4 of 6




                          Primary Target                           Ap ication
                          Area                                                Area




             D  Primary Target Area     D Other Application Area
            Explain Other      llcatlon Area:
34. Effects of Chemical S
    Was        Yes     No
Spray
Effective?
    Were               No
Further
Control
Methods
Needed?

Number
Times
S ra ed

Approxlma
te
Distance
from
SU ect
     E es
     Skin
     Nose
     Chest
    Was          Yes   No
Subject
Decontami
nated?
    Was                No
Subject
Observed
for45



                                            Defendants0340



                                                                   Terrell015521
Case 2:18-cv-05787-WBV-MBN Document 50-7 Filed 08/26/19 Page 5 of 6




  Minutes?
  35. Post
  Incident
  Observatio
  n(s) of
I Subject

  Narrative
  36. Taser
 .Less
  Lethal
, Impact
  Areas




    Front                               Right Arm          Left Hand          Right Feet
Area of        0   Neck             O Left Arm         O Right Thigh O Left Feet
Impact         0   Right Shoulder O Abdomen            O Left Thigh
               •   Left Shoulder  •     Right Hand   •     Right Leg
               •   Chest          •     Groin          O Left L
    Back           Head                 Left Arm           Left Hand          Left Feet
Area of        .0 Neck              O Right Arm        O Left Thigh     •     Right Feet
Impact          0 Left Shoulder 18) Low Back         •     Right Thigh
                0 Right Shoulder O Buttocks            O Left Leg
                ~ U Back            O Ri ht Hand     •     Ri ht L
                On June 17, 2017 at 11:00 PM, Trooper Pichon and Roach were conducting routine patrol in
Explain         the 900 Block of Sl Peter St. when they observed the arrested subject Zachary Terrell and
                an unknown white/male standing on the sidewalk next to two bicycles. As the Troopers
                marked patrol unit approached the subjects, Trooper Pichon observed the white/male
                subject hand Terrell an unknown amount of U.S. currency with his right hand. Terrell then
                placed an unknown object in the subject's palm. Both subjects then appeared really
                nervous as the Troopers vehicle drove by. Trooper Pichon believed that they had just
                witnessed a hand to hand narcotics transaction. The Troopers made the block and elected
                to conduct a pedestrian stop on the two subjects. As the Troopers vehicle approached the
                subjects a second time, Terrell began to ride off on his bicycle. The white/male just stood
                there with his hands up as Troopers Pichon and Roach exited their vehicle. Trooper Pichon
                gave loud verbal commands to Terrell to stop his bicycle. Terrell refused and began actively
                fleeing from Trooper Pichon on his bicycle. While running behind Terrell Trooper Pichon
                observed him drop a silver unknown object in the street Trooper Pichon gave Terrell
                several commands to stop but he refused. Trooper Pichon observed Terrell grabbing the
                front of his waistband as if he was armed, and as he turned back towards Trooper Pichon,
                Trooper Pichon deployed his X2 Taser striking Terrell in the back causing him to fall from
                the bicycle. Trooper Pichon then took Terrell into custody without further incident Trooper
                Pichon advised Trooper Roach to retrieve the silver object from the street that he observed
                Terrell drop. Trooper Roach advised Trooper Pichon the silver object was a silver (10) pill
                blister pack with (6) red Tramadol pills inside and four empty pill slots. Trooper Pichon
               Iconducted a search incident to arrest of Terrell and located an additional clear plastic




                                                Defendants0341



                                                                                                    Terrell015522
    Case 2:18-cv-05787-WBV-MBN Document 50-7 Filed 08/26/19 Page 6 of 6




                 baggie containing (15) round red Tramadol pills inside his left pocket and $113 in U.S.
                 currency. Trooper Roach also located a small clear Ziploc baggie the contained (17)
                 individually wrapped baggies containing a tan powder consistent with Heroin. A field test of
                 the tan powder tested positive for Heroin. Terrell was transported to University Hospital by
                 New Orleans EMS for treatment Terrell was released and transported to CLU where he
                 was booked accordingly.
     37. Effects of the Taser
1
        Was ~ Yes U No                                                                                            '
    theTaser
    Effective?
         Were U Yes ~ No
    Further
    Control
    Methods
    Needed?
                 1
    Number of
    Times
    Tased
                 ~ Yes U No
    Probes
    Deployed                                                                                                          I

        Was     ~ Yes LJ No
    Contact
    Made?
         Photos ~ Yes U No
    Taken
         Drive LJ Yes ~ No
    Stun
    Deploved
                  15 feet
    Approxlma
    te
    Distance
    from
    Subject
                 l2SJ Yes U No
    Evidence
    Submitted
    Reporting Officer's Printed Name: Troy Pichon
    Data#: 2612
    Date: 07/05/2017 03:43:54 PM
    Supervisor's Signature: Trey Bellue
    Data#: 1907
    Date: 07/03/2017
    Section Commander's Signature: Darrin Naquin
    Data#: 1332
    Date: 07/05/2017
    Training Academy Director's Signature: Darrell Williams
    Data#: 1642
     Date: 07/05/2017 03:43:50 PM
                                                                          Created on server: 06/18/2017 04:48:42 AM




                                                 Defendants0342



                                                                                                          Terrell015523
